      Case 2:19-cv-01392-MTL Document 143 Filed 09/30/20 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Centex Homes, et al.,                            No. CV-19-01392-PHX-MTL
10                  Plaintiffs,                        ORDER
11    v.
12    NGM Insurance Company,
13                  Defendant.
14
15          Before the Court is Defendant’s Motion for Reconsideration (Partial) of 9/18/20 and
16   9/24/20 Rulings, (Doc. 138), (the “Motion”). Defendant has moved for reconsideration
17   of (1) the Court’s ruling from September 18, 2020, that Defendant failed to meet its burden
18   of establishing work-product protection for the redacted portions of the claim notes; and
19   (2) the Court’s ruling from September 24, 2020, that Defendant must produce portions of
20   an entry in claim notes in the Hill/Alford matter. (Doc. 138.) Plaintiffs filed a Response,
21   (Doc. 141). The Court has evaluated both Defendant’s Motion and Plaintiffs’ Response
22   and now rules as follows.
23   I.     Work Product Doctrine
24          In a previous joint motion, the parties’ raised the issue of whether Plaintiffs were
25   entitled to unredacted copies of claim notes in seventeen construction defect matters
26   underlying this case. (Doc. 123.) Defendant, in addition to other arguments, alleged the
27   redacted portions of the notes were work product, protected under Federal Rule of Civil
28   Procedure 26(b)(3). (Doc. 128 at 5.) As the party asserting the work product doctrine,
      Case 2:19-cv-01392-MTL Document 143 Filed 09/30/20 Page 2 of 7



 1   Defendant had the burden of establishing the rule’s application. Labertew v. Chartis Prop.
 2   Cas. Co., 2018 WL 1876901, *3 (D. Ariz. Apr. 19, 2018); see United States v. 22.80 Acres
 3   of Land, 107 F.R.D. 20, 22 (N.D. Cal. 1985) (“The party seeking to invoke the work
 4   product doctrine bears the burden of establishing all the elements that trigger the protection;
 5   doubts must be resolved against the party asserting the privilege.”).
 6          To be eligible for work-product protection, Defendant was required to show the
 7   claim notes were “prepared in anticipation of litigation.” Fed. R. Civ. P. 26(b)(3). Given
 8   the investigatory nature of the insurance industry, insurance claim notes are usually not
 9   considered work product. See e.g., Labertew, 2018 WL 1876901 at *2. The nature of the
10   insurer’s activity, however, “may eventually develop into activity undertaken in
11   anticipation of litigation where a sufficient degree of adversity arises between the insurer
12   and the insured.” Moe v. Sys. Transp., Inc., 270 F.R.D. 613, 625 (D. Mont. 2010). To
13   determine when an insurer’s activity shifts from the ordinary course of business to
14   anticipation of litigation, the Court must evaluate whether “in light of the nature of the
15   document and the factual situation in the particular case, the document can be fairly said
16   to have been prepared or obtained because of the prospect of litigation.” In re Grand Jury
17   Subpoena, (Mark Torf/Torf Envtl. Mgmt.), 357 F.3d 900, 907 (9th Cir. 2004) (quotations
18   omitted). To satisfy this “because of” standard, the insurer must generally “identify a
19   critical factor which made it anticipate litigation, and the insurer must demonstrate that the
20   critical factor did indeed make the insurer deal with the insured in a different way.” Moe,
21   270 F.R.D. at 625.
22          Defendant, in its Supplemental Memorandum, (Doc. 128), provided the Court with
23   e-mails from Plaintiffs’ counsel to Defendant’s counsel, in which Plaintiffs objected to
24   Defendant’s appointment of separate defense counsel in two of the underlying cases.
25   (Doc. 128, Ex. 5.) One of the e-mails, dated August 8, 2016, arises from the Baneszewski
26   matter. (Id.) The other e-mail, sent on June 27, 2016, is related to the Nesbitt matter. (Id.)
27   Based on the e-mail in the Nesbitt matter, the Court found the “prospect of litigation”
28   existed since June 27, 2016, in the Nesbitt case. (Doc. 134 at 7.)


                                                  -2-
      Case 2:19-cv-01392-MTL Document 143 Filed 09/30/20 Page 3 of 7



 1          Rule 26(b)(3) and Ninth Circuit caselaw, however, require Defendant to show that
 2   the claim notes were prepared because of the prospect of litigation. During the discovery
 3   dispute, Defendant’s counsel had three opportunities to point the Court to evidence
 4   showing when the claim notes were created but failed to do so. Defendant did not provide
 5   the Court with evidence verifying when the claim notes were prepared in the parties’ Joint
 6   Request for Hearing on Discovery Dispute Regarding Waiver of Privilege. (See Doc. 123.)
 7   Defendant did not provide the Court with evidence in the form of exhibits or point the
 8   Court to specific portions of the record in its Supplemental Memorandum. (See Doc. 128.)
 9   And when asked by the Court during a hearing on this discovery dispute, Defendant’s
10   counsel did not know the dates the claim notes were created and failed to direct the Court
11   to a portion of the record where that information could be found. (Doc. 138 at 2.) Thus, the
12   Court held Defendant failed to establish work-product protection for the redacted portions
13   of the claim notes. (Doc. 134 at 7.)
14          In the Motion, Defendant notes the dates on which the claim notes were created
15   “ha[d] been produced in this matter and ha[ve] been available to all parties.” (Doc. 138 at
16   2.) That may be so, but it is not the Court’s job to sift through the record looking for
17   evidence to support one litigant’s argument. See e.g., Claar v. Burlington N. R.R. Co., 29
18   F.3d 499, 504 (9th Cir. 1994). “Indeed, if the Court were to do so, ‘it would be
19   impermissibly taking on the role of advocate, rather than impartial decision-maker.’”
20   United States v. Microsemi Corp., 140 F. Supp. 3d 885, 909 (D. Ariz. 2015) (quoting Mann
21   v. GTCR Golder Rauner, L.L.C., 483 F. Supp. 2d 884, 891 (D. Ariz. 2007)). That said,
22   Defendant, in the Motion, now provides the Court with evidentiary support showing when
23   the claim notes were prepared. (Doc. 138 at 2; Ex. A–B.) Although “[t]he Court will
24   ordinarily deny a motion for reconsideration of an Order absent . . . a showing of new facts
25   . . . that could not have been brought to its attention earlier with reasonable diligence,”
26   L. R. Civ. P. 7.2(g)(1), the Court, in its discretion, will consider the evidence Defendant
27   offers in the Motion.
28          Defendant points the Court to its First, Second, and Third Supplemental MIDP


                                                -3-
      Case 2:19-cv-01392-MTL Document 143 Filed 09/30/20 Page 4 of 7



 1   Responses, (Docs. 45, 48, 70). In Defendant’s First Supplemental MIDP Responses,
 2   submitted on October 24, 2019, Defendant produced the claim notes in sixteen of the
 3   seventeen underlying cases. (Doc. 45; Doc. 138 at 2.) Defendant provided the claim notes
 4   again, with updated privilege logs, in its Second Supplemental MIDP Responses on
 5   November 18, 2019. (Doc. 48; Doc. 138 at 2.) And in its Third Supplemental MIDP
 6   Responses submitted on March 6, 2020, Defendant produced the claim notes in one
 7   additional underlying matter. (Doc. 70; Doc. 138 at 2.) Defendant, in the Motion, also
 8   provides the Court with copies of the relevant privilege logs. (Doc. 138, Ex. A–B.)
 9          Defendant argues “the vast majority of the notes in question were created after
10   June 27, 2016, the date by which this Court has ruled there was a ‘prospect of litigation.’”
11   (Doc. 138 at 3.) Defendant also alleges that most of the claim notes in the Hill/Alford
12   matter, which the Court reviewed in camera, are dated on or after June 27, 2016. (Id.) In
13   response, Plaintiffs argue that Defendant is “ask[ing] the Court to conflate the underlying
14   matters to find that litigation existed in all of the underlying cases, including Hill, by
15   June 27, 2016.” (Doc. 141 at 3). Considering the parties’ arguments, the Court must first
16   clarify the scope of its finding that “based on June 2016 email, the ‘prospect of litigation’
17   has existed since June 27, 2016.” (Doc. 134 at 7.)
18          The June 2016 e-mail related exclusively to the Nesbitt matter. Defendant’s
19   interpretation of the Court’s finding is that one date governs when the prospect of litigation
20   arose in each of the seventeen underlying cases. This interpretation conflicts with caselaw
21   in the Ninth Circuit. Courts within the Ninth Circuit regularly emphasize that “[t]he party
22   asserting the work product doctrine has the burden of establishing, for each document, the
23   rule’s application.” Labertew, 2018 WL 1876901 at *3 (emphasis added); Moe, 270 F.R.D.
24   at 625; HHS Enters., LLC v. Amco Ins. Co., 2008 WL 163669, *4 (W.D. Wash. Jan. 14,
25   2008). Accordingly, Defendant had the burden of establishing, for each set of claim notes,
26   the rule’s application. The Court, to be clear, is not of the view that, by virtue of being
27   included now in one lawsuit, the prospect of litigation thereby arose at the same moment
28   in each of the seventeen underlying cases. Rather, the Court’s finding is that the prospect


                                                 -4-
         Case 2:19-cv-01392-MTL Document 143 Filed 09/30/20 Page 5 of 7



 1   of litigation has existed in the Nesbitt matter since June 27, 2017.* And the Court further
 2   clarifies that the prospect of litigation existed in the Baneszewski matter on and after
 3   August 8, 2016. (Doc. 128, Ex. 5.)
 4           To satisfy the “because of” standard, Defendant must, for each document, identify
 5   a “‘critical factor’ which made it anticipate litigation” and demonstrate that the critical
 6   factor did indeed cause Defendant to deal with the insured in a different way. Labertew,
 7   2018 WL 1876901 at *2; see In re Grand Jury Subpoena (Mark Torf/Torf Envtl. Mgmt.),
 8   357 F.3d at 908 (The “because of” standard “affords protection when it can fairly be said
 9   that the document was created because of anticipated litigation, and would not have been
10   created in substantially similar form but for the prospect of that litigation.” (internal
11   quotations omitted)). As noted, Defendant has identified critical factors in the Nesbitt and
12   Baneszewski matters which made it anticipate the prospect of litigation in those cases. The
13   “because of” standard, however, also requires Defendant to show that the claim notes
14   “would not have been created in substantially similar form but for the prospect of that
15   litigation.” In re Grand Jury Subpoena (Mark Torf/Torf Envtl. Mgmt.), 357 F.3d at 908
16   (emphasis added). As Plaintiffs correctly point out, Defendant fails to make that showing.
17   (Doc. 141 at 4–5.) Thus, Defendant, in its fourth opportunity to do so, has not satisfied the
18   “because of” standard. Because Defendant has not established the work product doctrine
19   applies to the redacted portions of the claim notes in the underlying cases, the Court denies
20   Defendant’s Motion as it pertains to the Court’s September 18, 2020, Order, (Doc. 134).
21   II.     Attorney-Client Privilege
22           Defendant also moves the Court to reconsider its ruling as to one entry in the
23   Hill/Alford claim notes, as set forth at No. 16 in the Court’s September 24, 2020, Order,
24   (Doc. 137). Following the discovery dispute, the Court reviewed the Hill/Alford claim
25   notes in camera to determine whether the redacted portions thereof were protected by the
26   *
      This is consistent with the Court’s individualized analysis of the underlying cases in other
     portions of the September 18, 2020, Order pertaining to the attorney-client privilege. For
27   example, the Court noted “there is insufficient evidence to determine whether Defendant’s
     coverage counsel acted as a claims adjuster in each of the seventeen Underlying Cases,”
28   and thus the Court found “Defendant’s coverage counsel may have acted as a claims
     adjuster in the Hill/Alford matter.” (Id. at 4.)

                                                 -5-
       Case 2:19-cv-01392-MTL Document 143 Filed 09/30/20 Page 6 of 7



 1   attorney-client privilege. Defendant requests that the Court review its ruling on an entry
 2   prepared by David Ponder on August 1, 2016 (the “Entry”). (Doc. 138 at 3.)
 3          In the September 24, 2020, Order, the Court determined:
 4                 [The Entry] is privileged in part. The text on page 19 beginning
                   with “CC Barrett recommends,” and ending on page 20 with
 5                 “the best way to proceed,” is not privileged. This
 6                 communication, in large part, recites a mere factual summary
                   of the matter. To the extent Defendant’s counsel played a role
 7                 in the communication, he acted as a claims adjuster and not as
                   a legal advisor. The remainder of the entry is privileged
 8                 because it reflects legal advice.
 9   (Doc. 137 at 4.) Defendant argues the Entry “relate[s] specifically to legal advice and not

10   an adjustment of the claim.” Defendant further contends “the [Entry] also includes a

11   coverage analysis performed by counsel as part of its consultation with [Defendant] and

12   counsel’s legal recommendations and advice to [Defendant] as to how to proceed, based

13   on th[e] coverage analysis.” (Doc. 138 at 3.) When considering the Entry, on its face, the

14   Court must squint to see any indicia that the Entry is privileged. But the further explanation

15   Defendant provided has been helpful, and in light of that explanation, the Court now finds

16   that the Entry is privileged. Thus, Defendant need not disclose any portion of the Entry.

17   III.   CONCLUSION

18          Accordingly,

19          IT IS ORDERED that Defendant’s Motion for Reconsideration, (Doc. 138), is

20   granted in part and denied in part. The Motion is granted as to Defendant’s request that

21   the Court reconsider its September 24, 2020, Order, (Doc. 137), as it pertains to the

22   August 1, 2016, entry, set forth in No. 16 of that Order. The Court vacates the portion of

23   its September 24, 2020, Order, (Doc. 137 at 4), to the extent it is inconsistent with this

24   ruling. The Motion is denied in all other respects.

25   ///

26   ///

27   ///

28   ///



                                                 -6-
      Case 2:19-cv-01392-MTL Document 143 Filed 09/30/20 Page 7 of 7



 1         IT IS FURTHER ORDERED that Defendant must produce the Hill/Alford claims
 2   notes in accordance with the Court’s September 24, 2020, Order, (Doc. 137), as modified
 3   herein, no later than 5:00 PM on October 1, 2020.
 4         Dated this 30th day of September, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -7-
